Citation Nr: 1615190	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-04 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to April 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2012.  He also testified before a hearing officer at the RO in September 2010.  Transcripts of the hearing are of record. 

In April 2014 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.
  

FINDINGS OF FACT

1.  The Veteran's chronic lumbar strain is etiologically related to active duty service. 

2.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  






CONCLUSIONS OF LAW

1.  Service connection for a low back disability, currently diagnosed as a chronic lumbar strain, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Board finds that service connection is warranted for the Veteran's low back disability as it was incurred due to service.  A current disability is established as the Veteran was diagnosed with a lumbar strain by the October 2009 VA examiner.   

An in-service injury is also present.  Service treatment records document multiple instances of treatment for low back injuries and diagnoses of lumbar strains and muscle spasms.  In May 1982, while serving aboard the USS KITTY HAWK, the Veteran strained his back while lifting heavy sand bags.  He was diagnosed with a lower back strain and treated with medication and limited duty.  Three years later, in March 1985, the Veteran was treated at the emergency department of a military hospital in Key West, Florida, for severe low back pain.  He continued to complain of low back pain throughout active service in April 1985, March and August 1990, and January 1992.  He was consistently diagnosed with a lumbar strain and treated with prescription medication and bed rest.  

The record demonstrates a link between the Veteran's current low back disability and his injuries during service.  The Veteran has provided competent and credible statements describing a history of continuous low back pain since service.  Additionally, as noted above, service records clearly document numerous episodes of treatment for back pain and consistent diagnoses of low back strains.  Although there are no post-service records of back pain dated prior to July 2005 (when the Veteran reported a history of back problems to his private physician), the Veteran credibly testified in September 2010 that he treated himself with over-the-counter medication after service before eventually seeking treatment with a private doctor.  The October 2009 VA examiner also provided some medical evidence in support of the claim; the examiner found that the Veteran's lumbar strain was initially diagnosed while on active duty and he developed multiple episodes of lower back strain and muscle spasms on active duty.  Despite recognizing that the Veteran's condition was first identified during service, the examiner provided a medical opinion against the claim relating the Veteran's back condition to his physically demanding employment at Foxwoods Casino. However, the Veteran testified in September 2010 that he worked as a manager of the janitorial staff at the casino and his job did not involve any physical labor as it was a supervisory position.  

In light of the Veteran's documented back injuries, complaints, and multiple diagnoses of lumbar strains during service and the credible and competent lay statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for the claimed low back disability and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   All the elements necessary for establishing service connection are met and the Veteran's claim is granted.  


TDIU Claim

The Veteran contends that he is unemployable due to his service-connected coronary artery disease (CAD), hypertension, and low back disability.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Although the agency of original jurisdiction (AOJ) has not yet assigned a disability evaluation for the newly service-connected chronic lumbar strain, the Veteran currently meets the schedular criteria for an award of TDIU.  He is service-connected for CAD status post coronary angioplasty rated as 60 percent disabling, and hypertension rated as 10 percent disabling.  His combined evaluation for compensation is 60 percent.  Thus, even before the Veteran's service-connected low back disability is assigned a disability rating, he satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  The Board observes that the Veteran's CAD and hypertension are treated as one disability for the purposes of determining whether he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) as they affect a single body system. 

After review of the evidence, the Board finds that the Veteran is unemployable due to service-connected disabilities.  On his formal claim for TDIU dated in February 2010, the Veteran reported that he last worked in January 2008 as a supervising manager at Foxwoods Casino.  He also indicated that he stopped working due to his now service-connected back problem and heart disease.  With regard to his education, the Veteran reported that he completed high school and two years of college.  He did not indicate that he received a college degree and denied any other pertinent training or education. 

The Board finds that TDIU is warranted as the Veteran is unable to perform gainful employment for which his education and occupational experience otherwise qualify him.  A January 2008 VA examiner found that the Veteran was not employable due to his cardiac disabilities, and the Veteran is in receipt of benefits from the Social Security Administration (SSA) for CAD and degenerative disc disease.  Although a September 2012 VA examiner concluded that the Veteran was capable of performing sedentary employment, the Board finds that the Veteran's functional limitations preclude him from obtaining or maintaining substantially gainful employment.  The September 2012 VA examiner found that the Veteran could not climb a flight of stairs, lift more than 10 pounds, walk more than 20 feet, or stand more than 10 minutes without experiencing chest pain, shortness of breath, dizziness, and becoming light-headed.  The severity of these physical impairments, combined with the Veteran's education and work experience, limit the type of work he can perform and the Board will resolve any doubt in favor of the Veteran and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.


ORDER

Entitlement to service connection for a low back disability, currently diagnosed as a chronic lumbar strain, is granted.

Entitlement to TDIU is granted.




____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


